Por cuanto, celebrada la vista de este recurso el 12 de junio de 1928, al estudiar los autos se observó que no existía pliego de excepciones, transcripción de evidencia o exposición del caso, y a virtud de ello, basándose como se basaba la *1016apelación, especialmente en cierto error que se alegaba co-metido al admitir la prueba, se desestimó el recurso; y
Pon ouaNto, el apelante solicitó la reconsideración de la desestimación alegando que si bien en el expediente no apare-cía la transcripción de la evidencia era lo cierto que dicha transcripción formaba parte de los autos del recurso No. 2950, El Pueblo de Puerto Rico v. Confesor Méndez, por acometi-miento grave, debido a que las partes estipularon que la misma prueba sirviera para ambos casos, habiéndose elevado una sola transcripción que se agregó a los autos del dicho recurso No. 2950; y
Por cuanto, aunque en verdad debió haberse renovado la estipulación a los efectos de la tramitación de los recursos establecidos, estamos convencidos de que la misma prueba sirvió para dictar los dos fallos condenatorios, mío por aco-metimiento grave y otro por portar un arma prohibida; y
Por cuanto, analizada la indicada transcripción de la evi-dencia no resulta que se cometieran los errores alegados, de acuerdo con la opinión emitida en el día de hoy para fun-dar la sentencia en el recurso No. 2950:
Por tanto, se declara con lugar la reconsideración y en su consecuencia se anula la resolución desestimando el re-curso dictada el 26 de julio de 1928, y, juzgando la apelación por sus méritos se confirma la sentencia recurrida por vir-tud de la cual el acusado apelante fué condenado como autor de un delito de portar armas a un mes de cárcel, sin las costas.
El Juez Asociado Sr. Wolf disintió en cuanto a la confir-mación de la sentencia apelada.
In re, Comisión Industrial. Mayo 29, 1929. A la soli-citud del Presidente, Juan M. Herrero, “para que se facilite a la Comisión Industrial una colección de las Decisiones de Puerto Rico,” visto lo resuelto en los casos Ex Parte Comi-sión de Indemnizaciones a Obreros, en junio 7 de 1920 e In Pe The Federal Land Bank of Baltimore, Porto Rico Branch, en junio 12 de 1922, no ha lugar.